MEMORANDUM **
Mauro Cantoran Quiroz, a native and citizen of Mexico, petitions pro se for review of the BIA’s summary affirmance of the immigration judge’s denial of his motion to reopen removal proceedings so that he can apply for relief under the Convention Against Torture (“CAT”).
Cantoran Quiroz contends that the IJ erred in concluding that he failed to establish a prima facie case of eligibility for relief under CAT. The generalized evidence attached to his motion did not meet this standard. See Nuru v. Gonzales, 404 F.3d 1207, 1216 (9th Cir.2005) (holding that CAT applicant must establish that it is more likely than not that, he would be tortured if removed to his native country); Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003) (holding that motion to reopen must establish prima facie case demon*981strating reasonable likelihood that requirements for relief have been satisfied).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.